®JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - Di r ‘ig

Place of Offense: Category No. il Investigating Agency | FBI, IFB of MA |
City Brockton Related Case Information: ~ , 220 pec -8 PH & 10
County Plymouth Superseding Ind./ Inf. ._.. Case Noy |

 

. U.S-DISTRICT COURT
Same Defendant _________ New Defendant “piavatar qr pac.

Magistrate Judge Case Number
Search Warrant Case Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R 20/R 40 from District of
Defendant Information:
Defendant Name RICHARD D. MCLAUGHLIN Juvenile: [| Yes No
Is this person an attorney and/or a member of any state/federal bar: [| Yes No
Alias Name
Address (City & State) Brockton, MA
Birth date (Yr only): 1960 SSN (last4#);_0065 Sex M Race: Caucasian Nationality: USA
Defense Counsel if known: David Meier Address Todd & Weld, LLP
Bar Number One Federal Street
Boston, MA
U.S. Attorney Information:
AUSA _ _ Victor A. Wild / _Bar Number if applicable _543148
Interpreter: [| Yes No List language and/or dialect:
Victims: [VlYes [No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [] Yes No
Matter tobe SEALED: — [_] Yes No
[Warrant Requested Regular Process [| In Custody
Location Status:
Arrest Date -
[_]Already in Federal Custody as of in
[_ ]Already in State Custody at [_ ]Serving Sentence [Awaiting Trial
[Jon Pretrial Release: | Ordered by: on
Charging Document: | Complaint Information [| Indictment
Total # of Counts: | |Petty —_——_ [_|Misdemeanor —— Felony

Continue on Page 2 for Entry of U.S.C. Citations

[ | Thereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Ditens) a who oy KOK Kignature of AUSA: Z Gu fade aa
7 LL” CU Sf & SCT

 

 
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant RICHARD D. MCLAUGHLIN

 

Index Key/Code

U.S.C. Citations

Description of Offense Charged

Count Numbers

 

 

Set 1 26 U.S.C. 7206(2) FALSE TAX RETURNS 1-5
Set2 18U.S.C. 1341 MAIL FRAUD 6-8

 

Set 3 18 U.S.C. 981(a)(1(C)

 

FORFEITURE ALLEGATIONS

 

a

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

 

Set 14

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

18 U.S.C. 981(a)(1)(C) and 28 U.S.C. 2461(c) FORFEITURE ALLEGATIONS

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
